


114 S2829 : Maritime Administration Authorization and Enhancement Act for Fiscal Year 2017
U.S. Senate
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 2829
IN THE HOUSE OF REPRESENTATIVES

July 1, 2016
Referred to the Committee on Armed Services, and in addition to the Committees on Transportation and Infrastructure, Natural Resources, Veterans' Affairs, the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To amend and enhance certain maritime programs of the Department of Transportation, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Maritime Administration Authorization and Enhancement Act for Fiscal Year 2017. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—Maritime Administration authorization
Sec. 101. Authorization of the Maritime Administration.
Sec. 102. Maritime Administration authorization request.
TITLE II—Prevention of sexual harassment and assault at the United States Merchant Marine Academy
Sec. 201. Actions to address sexual harassment and sexual assault at the United States Merchant Marine Academy.
Sec. 202. Sexual assault response coordinators and sexual assault victim advocates.
Sec. 203. Report from the Department of Transportation Inspector General.
Sec. 204. Sexual assault prevention and response working group.
TITLE III—Maritime Administration enhancement
Sec. 301. Status of National Defense Reserve Fleet vessels.
Sec. 302. Port infrastructure development.
Sec. 303. State maritime academy physical standards and reporting.
Sec. 304. Authority to extend certain age restrictions relating to vessels participating in the maritime security fleet.
Sec. 305. Appointments.
Sec. 306. High-speed craft classification services.
Sec. 307. Maritime workforce working group.
Sec. 308. Vessel disposal program.
Sec. 309. Maritime extreme weather task force.
TITLE IV—Implementation of workforce management improvements
Sec. 401. Workforce plans and onboarding policies.
Sec. 402. Drug and alcohol policy.
Sec. 403. Vessel transfers.
TITLE V—Technical amendments
Sec. 501. Clarifying amendment; continuation boards.
Sec. 502. Prospective payment of funds necessary to provide medical care.
Sec. 503. Technical corrections to title 46, United States Code.
Sec. 504. Coast Guard use of the Pribilof Islands.
TITLE VI—Polar Icebreaker Fleet Recapitalization Transparency Act
Sec. 601. Short title.
Sec. 602. Definitions.
Sec. 603. Polar icebreaker recapitalization plan.
Sec. 604. GAO report icebreaking capability in the United States.
TITLE VII—National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Act
Subtitle A—Sexual harassment and assault prevention at the National Oceanic and Atmospheric Administration
Sec. 711. Actions to address sexual harassment at National Oceanic and Atmospheric Administration.
Sec. 712. Actions to address sexual assault at National Oceanic and Atmospheric Administration.
Sec. 713. Rights of the victim of a sexual assault.
Sec. 714. Change of station.
Sec. 715. Applicability of policies to crews of vessels secured by National Oceanic and Atmospheric Administration under contract.
Sec. 716. Annual report on sexual assaults in the National Oceanic and Atmospheric Administration.
Sec. 717. Definition.
Subtitle B—Commissioned Officer Corps of the National Oceanic and Atmospheric Administration 
Sec. 721. References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002.
PART I—General provisions
Sec. 722. Strength and distribution in grade.
Sec. 723. Recalled officers.
Sec. 724. Obligated service requirement.
Sec. 725. Training and physical fitness.
Sec. 726. Recruiting materials.
Sec. 727. Charter vessel safety policy.
Sec. 728. Technical correction.
PART II—Parity and recruitment
Sec. 731. Education loans.
Sec. 732. Interest payments.
Sec. 733. Student pre-commissioning program.
Sec. 734. Limitation on educational assistance.
Sec. 735. Applicability of certain provisions of title 10, United States Code, and extension of certain authorities applicable to members of the Armed Forces to commissioned officer corps.
Sec. 736. Applicability of certain provisions of title 37, United States Code.
Sec. 737. Legion of Merit award.
Sec. 738. Prohibition on retaliatory personnel actions.
Sec. 739. Penalties for wearing uniform without authority.
Sec. 740. Application of certain provisions of competitive service law.
Sec. 741. Employment and reemployment rights.
Sec. 742. Treatment of commission in commissioned officer corps for purposes of certain hiring decisions.
Sec. 743. Direct hire authority.
PART III—Appointments and promotion of officers
Sec. 751. Appointments.
Sec. 752. Personnel boards.
Sec. 753. Delegation of authority.
Sec. 754. Assistant Administrator of the Office of Marine and Aviation Operations.
Sec. 755. Temporary appointments.
Sec. 756. Officer candidates.
Sec. 757. Procurement of personnel.
PART IV—Separation and retirement of officers
Sec. 761. Involuntary retirement or separation.
Sec. 762. Separation pay.
Subtitle C—Hydrographic services
Sec. 771. Reauthorization of Hydrographic Services Improvement Act of 1998.
IMaritime Administration authorization
101.Authorization of the Maritime AdministrationThere are authorized to be appropriated to the Department of Transportation for fiscal year 2017, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts: (1)For expenses necessary for operations of the United States Merchant Marine Academy, $99,902,000, of which—
(A)$74,851,000 shall be for Academy operations; and (B)$25,051,000 shall remain available until expended for capital asset management at the Academy.
(2)For expenses necessary to support the State maritime academies, $29,550,000, of which— (A)$2,400,000 shall remain available until September 30, 2018, for the Student Incentive Program;
(B)$3,000,000 shall remain available until expended for direct payments to such academies; (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
(D)$1,800,000 shall remain available until expended for training ship fuel assistance; and (E)$350,000 shall remain available until expended for expenses to improve the monitoring of the service obligations of graduates.
(3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $6,000,000, which shall remain available until expended. (4)For expenses necessary to support Maritime Administration operations and programs, $57,142,000.
(5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $20,000,000, which shall remain available until expended. (6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,000,000, which shall remain available until expended for administrative expenses of the program.
102.Maritime Administration authorization requestSection 109 of title 49, United States Code, is amended by adding at the end the following:  (k)Submission of annual Maritime Administration authorization request (1)In generalNot later than 30 days after the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, the Maritime Administrator shall submit a Maritime Administration authorization request with respect to such fiscal year to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
(2)Defined termIn this subsection, the term Maritime Administration authorization request means a proposal for legislation that, with respect to the Maritime Administration for the relevant fiscal year— (A)recommends authorizations of appropriations for that fiscal year; and
(B)addresses any other matter that the Maritime Administrator determines is appropriate for inclusion in a Maritime Administration authorization bill.. IIPrevention of sexual harassment and assault at the United States Merchant Marine Academy 201.Actions to address sexual harassment and sexual assault at the United States Merchant Marine Academy (a)PolicyChapter 513 of title 46, United States Code, is amended by adding at the end the following:

51318.Policy on sexual harassment and sexual assault
(a)Required policy
(1)In generalThe Secretary of Transportation shall direct the Superintendent of the United States Merchant Marine Academy to prescribe a policy on sexual harassment and sexual assault applicable to the cadets and other personnel of the Academy. (2)Matters to be specified in policyThe policy on sexual harassment and sexual assault prescribed under this subsection shall include—
(A)a program to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel; (B)procedures that a cadet should follow in the case of an occurrence of sexual harassment or sexual assault, including—
(i)specifying the person or persons to whom an alleged occurrence of sexual harassment or sexual assault should be reported by a cadet and the options for confidential reporting; (ii)specifying any other person whom the victim should contact; and
(iii)procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault; (C)a procedure for disciplinary action in cases of alleged criminal sexual assault involving a cadet or other Academy personnel;
(D)any other sanction authorized to be imposed in a substantiated case of sexual harassment or sexual assault involving a cadet or other Academy personnel in rape, acquaintance rape, or any other criminal sexual offense, whether forcible or nonforcible; and (E)required training on the policy for all cadets and other Academy personnel, including the specific training required for personnel who process allegations of sexual harassment or sexual assault involving Academy personnel.
(3)Availability of policyThe Secretary shall ensure that the policy developed under this subsection is available to— (A)all cadets and employees of the Academy; and
(B)the public. (4)Consultation and assistanceIn developing the policy under this subsection, the Secretary may consult or receive assistance from such Federal, State, local, and national organizations and subject matter experts as the Secretary considers appropriate.
(b)Development program
(1)In generalThe Secretary of Transportation shall ensure that the development program of the United States Merchant Marine Academy includes a section that— (A)describes the relationship between honor, respect, and character development and the prevention of sexual harassment and sexual assault at the Academy; and
(B)includes a brief history of the problem of sexual harassment and sexual assault in the merchant marine, in the Armed Forces, and at the Academy; and (C)includes information relating to reporting sexual harassment and sexual assault, victims’ rights, and dismissal for offenders.
(2)TrainingThe Superintendent of the Academy shall ensure that all cadets receive the training described in paragraph (1)— (A)not later than 7 days after their initial arrival at the Academy; and
(B)biannually thereafter until they graduate or leave the Academy. (c)Annual assessment (1)In generalThe Secretary of Transportation, in cooperation with the Superintendent of the Academy, shall conduct an assessment at the Academy during each Academy program year to determine the effectiveness of the policies, procedures, and training of the Academy with respect to sexual harassment and sexual assault involving cadets or other Academy personnel.
(2)Biennial surveyFor each assessment of the Academy under paragraph (1) during an Academy program year that begins in an odd-numbered calendar year, the Secretary shall conduct a survey of cadets and other Academy personnel— (A)to measure—
(i)the incidence, during that program year, of sexual harassment and sexual assault events, on or off the Academy campus, that have been reported to officials of the Academy; and (ii)the incidence, during that program year, of sexual harassment and sexual assault events, on or off the Academy campus, that have not been reported to officials of the Academy; and
(B)to assess the perceptions of cadets and other Academy personnel on— (i)the policies, procedures, and training on sexual harassment and sexual assault involving cadets or Academy personnel;
(ii)the enforcement of the policies described in clause (i); (iii)the incidence of sexual harassment and sexual assault involving cadets or Academy personnel; and
(iv)any other issues relating to sexual harassment and sexual assault involving cadets or Academy personnel. (3)Focus groups for years when survey not requiredIn any year in which the Secretary of Transportation is not required to conduct the survey described in paragraph (2), the Secretary shall conduct focus groups at the Academy for the purposes of ascertaining information relating to sexual assault and sexual harassment issues at the Academy.
(d)Annual report
(1)In generalThe Superintendent of the Academy shall submit a report to the Secretary of Transportation that provides information about sexual harassment and sexual assault involving cadets or other personnel at the Academy for each Academy program year. (2)ContentsEach report submitted under paragraph (1) shall include, for the Academy program year covered by the report—
(A)the number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials; (B)the number of the reported cases described in subparagraph (A) that have been substantiated;
(C)the policies, procedures, and training implemented by the Superintendent and the leadership of the Academy in response to sexual harassment and sexual assault involving cadets or other Academy personnel; and (D)a plan for the actions that will be taken in the following Academy program year regarding prevention of, and response to, sexual harassment and sexual assault involving cadets or other Academy personnel.
(3)Survey and focus group results
(A)Survey resultsEach report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that program year under subsection (c)(2). (B)Focus group resultsEach report under paragraph (1) for an Academy program year in which the Secretary of Transportation is not required to conduct the survey described (c)(2) shall include the results of the focus group conducted in that program year under subsection (c)(3).
(4)Reporting requirement
(A)By the superintendentFor each incident of sexual harassment or sexual assault reported to the Superintendent under this subsection, the Superintendent shall provide the Secretary of Transportation and the Board of Visitors of the Academy with a report that includes— (i)the facts surrounding the incident, except for any details that would reveal the identities of the people involved; and
(ii)the Academy’s response to the incident. (B)By the secretaryThe Secretary shall submit a copy of each report received under subparagraph (A) and the Secretary’s comments on the report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives..
(b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:   51318. Policy on sexual harassment and sexual assault.. 202.Sexual assault response coordinators and sexual assault victim advocates (a)Coordinators and advocatesChapter 513 of title 46, United States Code, as amended by section 201, is further amended by adding at the end the following:

51319.Sexual assault response coordinators and sexual assault victim advocates
(a)Sexual assault response coordinatorsThe United States Merchant Marine Academy shall employ or contract with at least 1 full-time sexual assault response coordinator who shall reside on or near the Academy. The Secretary of Transportation may assign additional full-time or part-time sexual assault response coordinators at the Academy as may be necessary. (b)Volunteer sexual assault victim advocates (1)In generalThe Secretary of Transportation, acting through the Superintendent of the United States Merchant Marine Academy, shall designate 1 or more permanent employees who volunteer to serve as advocates for victims of sexual assaults involving—
(A)cadets of the Academy; or (B)individuals who work with or conduct business on behalf of the Academy.
(2)Training; other dutiesEach victim advocate designated under this subsection shall— (A)have or receive training in matters relating to sexual assault and the comprehensive policy developed under section 51318 of title 46, United States Code; and
(B)serve as a victim advocate voluntarily, in addition to the individual’s other duties as an employee of the Academy. (3)Primary dutiesWhile performing the duties of a victim advocate under this subsection, a designated employee shall—
(A)support victims of sexual assault by informing them of the rights and resources available to them as victims; (B)identify additional resources to ensure the safety of victims of sexual assault; and
(C)connect victims of sexual assault to an Academy sexual assault response coordinator, or full-time or part-time victim advocate, who shall act as a companion in navigating investigative, medical, mental and emotional health, and recovery processes relating to sexual assault. (4)CompanionAt least 1 victim advocate designated under this subsection, while performing the duties of a victim advocate, shall act as a companion in navigating investigative, medical, mental and emotional health, and recovery processes relating to sexual assault.
(5)HotlineThe Secretary shall establish a 24-hour hotline through which the victim of a sexual assault can receive victim support services. (6)Formal relationships with other entitiesThe Secretary may enter into formal relationships with other entities to make available additional victim advocates or to implement paragraphs (3), (4), and (5).
(7)ConfidentialityInformation disclosed by a victim to an advocate designated under this subsection— (A)shall be treated by the advocate as confidential; and
(B)may not be disclosed by the advocate without the consent of the victim.. (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:


51319. Sexual assault response coordinators and sexual assault victim advocates..
203.Report from the Department of Transportation Inspector General
(a)In generalNot later than March 31, 2018, the Inspector General of the Department of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the effectiveness of the sexual harassment and sexual assault prevention and response program at the United States Merchant Marine Academy. (b)ContentsThe report required under subsection (a) shall—
(1)assess progress toward addressing any outstanding recommendations; (2)include any recommendations to reduce the number of sexual assaults involving members of the United States Merchant Marine Academy, whether a member is the victim, the alleged assailant, or both;
(3)include any recommendations to improve the response of the Department of Transportation and the United States Merchant Marine Academy to reports of sexual assaults involving members of the Academy, whether a members is the victim, the alleged assailant, or both. (c)ExpertiseIn compiling the report required under this section, the inspection teams acting under the direction of the Inspector General shall—
(1)include at least 1 member with expertise and knowledge of sexual assault prevention and response policies; or (2)consult with subject matter experts in the prevention of and response to sexual assaults.
204.Sexual assault prevention and response working group
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Maritime Administrator shall convene a working group to examine methods to improve the prevention of, and response to, any sexual harassment or sexual assault that occurs during a Cadet’s Sea Year experience with the United States Merchant Marine Academy. (b)MembershipThe Maritime Administrator shall designate individuals to serve as members of the working group convened pursuant to subsection (a). Membership in the working group shall consist of—
(1)a representative of the Maritime Administration, which shall serve as chair of the working group; (2)the Superintendent of the Academy, or designee;
(3)the sexual assault response coordinator appointed under section 51319 of title 46, United States Code, as added by section 202; (4)a subject matter expert from the Coast Guard;
(5)a subject matter expert from the Military Sealift Command; (6)at least 1 representative from each of the State maritime academies;
(7)at least 1 representative from each private contracting party participating in the maritime security program; (8)at least 1 representative from each nonprofit labor organization representing a class or craft of employees employed on vessels in the Maritime Security Fleet;
(9)at least 2 representatives from approved maritime training institutions; and (10)at least 1 representative from companies that—
(A)participate in sea training of Academy cadets; and (B)do not participate in the maritime security program.
(c)No quorum requirementThe Maritime Administration may convene the working group without all members present. (d)ResponsibilitiesThe working group shall—
(1)evaluate options that could promote a climate of honor and respect, and a culture that is intolerant of sexual harassment and sexual assault and those who commit it, across the United States Flag Fleet; (2)raise awareness of the United States Merchant Marine Academy’s sexual assault prevention and response program across the United States Flag Fleet;
(3)assess options that could be implemented by the United States Flag Fleet that would remove any barriers to the reporting of sexual harassment and sexual assault response that occur during a Cadet’s Sea Year experience and protect the victim’s confidentiality; (4)assess a potential program or policy, applicable to all participants of the maritime security program, to improve the prevention of, and response to, sexual harassment and sexual assault incidents;
(5)assess a potential program or policy, applicable to all vessels operating in the United States Flag Fleet that participate in the Maritime Security Fleet under section 53101 of title 46, United States Code, which carry cargos to which chapter 531 of such title applies, or are chartered by a Federal agency, requiring crews to complete a sexual harassment and sexual assault prevention and response training program before the Cadet’s Sea Year that includes— (A)fostering a shipboard climate—
(i)that does not tolerate sexual harassment and sexual assault; (ii)in which persons assigned to vessel crews are encouraged to intervene to prevent potential incidents of sexual harassment or sexual assault; and
(iii)that encourages victims of sexual assault to report any incident of sexual harassment or sexual assault; and (B)understanding the needs of, and the resources available to, a victim after an incident of sexual harassment or sexual assault;
(6)assess whether the United States Merchant Marine Academy should continue with sea year training on privately owned vessels or change its curricula to provide alternative training; and (7)assess how vessel operators could ensure the confidentiality of a report of sexual harassment or sexual assault in order to protect the victim and prevent retribution.
(e)ReportNot later than 15 months after the date of the enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes— (1)recommendations on each of the working group’s responsibilities described in subsection (d);
(2)the trade-offs, opportunities, and challenges associated with the recommendations made in paragraph (1); and (3)any other information the working group determines appropriate.
IIIMaritime Administration enhancement
301.Status of National Defense Reserve Fleet vesselsSection 4405 of title 50, United States Code, is amended— (1)in subsection (a), by adding at the end the following: Vessels in the National Defense Reserve Fleet, including vessels loaned to State maritime academies, shall be considered public vessels of the United States.; and
(2)by adding at the end the following:  (g)Vessel statusShips or other watercraft in the National Defense Reserve Fleet determined by the Maritime Administration to be of insufficient value to remain in the National Defense Reserve Fleet—
(1)shall remain vessels (as defined in section 3 of title 1); and (2)shall remain subject to the rights and responsibilities of a vessel under admiralty law until such time as the vessel is delivered to a dismantling facility or is otherwise disposed of from the National Defense Reserve Fleet..
302.Port infrastructure developmentSection 50302(c)(4) of title 46, United States Code, is amended— (1)by striking There are authorized and inserting the following:

(A)In generalThere are authorized; and (2)by adding at the end the following:

(B)Administrative expensesExcept as otherwise provided by law, the Administrator may use not more than 3 percent of the amounts appropriated to carry out this section for the administrative expenses of the program.. 303.State maritime academy physical standards and reportingSection 51506 of title 46, United States Code, is amended—
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking must and inserting shall;
(B)in paragraph (2), by striking and at the end; (C)in paragraph (3), by striking the period at the end and inserting ; and; and
(D)by adding at the end the following:  (4)agree that any individual enrolled at such State maritime academy in a merchant marine officer preparation program—
(A)shall, not later than 9 months after each such individual’s date of enrollment, pass an examination in form and substance satisfactory to the Secretary that demonstrates that such individual meets the medical and physical requirements— (i)required for the issuance of an original license under section 7101; or
(ii)set by the Coast Guard for issuing merchant mariners’ documentation under section 7302, with no limit to his or her operational authority; (B)following passage of the examination under subparagraph (A), shall continue to meet the requirements or standards described in subparagraph (A) throughout the remainder of their respective enrollments at the State maritime academy; and
(C)if the individual has a medical or physical condition that disqualifies him or her from meeting the requirements or standards referred to in subparagraph (A), shall be transferred to a program other than a merchant marine officer preparation program, or otherwise appropriately disenrolled from such State maritime academy, until the individual demonstrates to the Secretary that the individual meets such requirements or standards.; and (2)by adding at the end the following:

(c)Secretarial waiver authorityThe Secretary is authorized to modify or waive any of the terms set forth in subsection (a)(4) with respect to any individual or State maritime academy.. 304.Authority to extend certain age restrictions relating to vessels participating in the maritime security fleet (a)In generalSection 53102 of title 46, United States Code, is amended by adding at the end the following:

(g)Authority for extension of maximum service age for a participating fleet vesselThe Secretary of Defense, in conjunction with the Secretary of Transportation, may extend the maximum age restrictions under sections 53101(5)(A)(ii) and 53106(c)(3) for a particular participating fleet vessel for up to 5 years if the Secretary of Defense and the Secretary of Transportation jointly determine that such extension is in the national interest.. (b)Repeal of unnecessary age limitationSection 53106(c)(3) of such title is amended—
(1)in subparagraph (A), by striking or (C); and inserting ; or; (2)in subparagraph (B), by striking ; or at the end and inserting a period; and
(3)by striking subparagraph (C). 305.Appointments (a)In generalSection 51303 of title 46, United States Code, is amended by striking 40 and inserting 50.
(b)Class profileNot later than August 31 of each year, the Superintendent of the United States Merchant Marine Academy shall post on the Academy’s public website a summary profile of each class at the Academy. (c)ContentsEach summary profile posted under subsection (b) shall include, for the incoming class and for the 4 classes that precede the incoming class, the number and percentage of students—
(1)by State; (2)by country;
(3)by gender; (4)by race and ethnicity; and
(5)with prior military service. 306.High-speed craft classification services (a)In generalNotwithstanding section 3316(a) of title 46, United States Code, the Secretary of the Navy may use the services of an approved classification society for only a high-speed craft that—
(1)was acquired by the Secretary from the Maritime Administration; (2)is not a high-speed naval combatant, patrol vessel, expeditionary vessel, or other special purpose military or law enforcement vessel;
(3)is operated for commercial purposes; (4)is not operated or crewed by any department, agency, instrumentality, or employee of the United States Government;
(5)is not directly engaged in any mission or other operation for or on behalf of any department, agency, instrumentality, or employee of the United States Government; and (6)is not primarily designed to carry freight owned, leased, used, or contracted for or by the United States Government.
(b)Definition of approved classification societyIn this section, the term approved classification society means a classification society that has been approved by the Secretary of the department in which the Coast Guard is operating under section 3316(c) of title 46, United States Code. (c)Savings clauseNothing in this section may be construed to affect the requirements under section 3316 of title 46, United States Code, for a high-speed craft that does not meet the conditions under paragraphs (1) through (6) of subsection (a).
307.Maritime workforce working group
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Transportation shall convene a working group to examine and assess the size of the pool of citizen mariners necessary to support the United States Flag Fleet in times of national emergency. (b)MembershipThe Maritime Administrator shall designate individuals to serve as members of the working group convened under subsection (a). The working group shall include, at a minimum, the following members:
(1)At least 1 representative of the Maritime Administration, who shall serve as chairperson of the working group. (2)At least 1 subject matter expert from the United States Merchant Marine Academy.
(3)At least 1 subject matter expert from the Coast Guard. (4)At least 1 subject matter expert from the Military Sealift Command.
(5)1 subject matter expert from each of the State maritime academies. (6)At least 1 representative from each nonprofit labor organization representing a class or craft of employees (licensed or unlicensed) who are employed on vessels operating in the United States Flag Fleet.
(7)At least 4 representatives of owners of vessels operating the in United States Flag Fleet, or their private contracting parties, which are primarily operating in non-contiguous or coastwise trades. (8)At least 4 representatives of owners of vessels operating the in United States Flag Fleet, or their private contracting parties, which are primarily operating in international transportation.
(c)No quorum requirementThe Maritime Administration may convene the working group without all members present. (d)ResponsibilitiesThe working group shall—
(1)identify the number of United States citizen mariners— (A)in total;
(B)that have a valid United States Coast Guard merchant mariner credential with the necessary endorsements for service on unlimited tonnage vessels subject to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended; (C)that are involved in Federal programs that support the United States Merchant Marine and United States Flag Fleet;
(D)that are available to crew the United States Flag Fleet and the surge sealift fleet in times of a national emergency; (E)that are full-time mariners;
(F)that have sailed in the prior 18 months; and (G)that are primarily operating in non-contiguous or coastwise trades;
(2)assess the impact on the United States Merchant Marine and United States Merchant Marine Academy if graduates from State maritime academies and the United States Merchant Marine Academy were assigned to, or required to fulfill, certain maritime positions based on the overall needs of the United States Merchant Marine; (3)assess the Coast Guard Merchant Mariner Licensing and Documentation System, which tracks merchant mariner credentials and medical certificates, and its accessibility and value to the Maritime Administration for the purposes of evaluating the pool of United States citizen mariners; and
(4)make recommendations to enhance the availability and quality of interagency data, including data from the United States Transportation Command, the Coast Guard, and the Bureau of Transportation Statistics, for use by the Maritime Administration for evaluating the pool of United States citizen mariners. (e)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the study conducted under this section, including—
(1)the number of United States citizen mariners identified for each category described in subparagraphs (A) through (G) of subsection (d)(1); (2)the results of the assessments conducted under paragraphs (2) and (3) of subsection (d); and
(3)the recommendations made under subsection (d)(4). 308.Vessel disposal program (a)Annual reportNot later than January 1 of each year, the Administrator of the Maritime Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the management of the vessel disposal program of the Maritime Administration.
(b)ContentsThe report under subsection (a) shall include— (1)the total amount of funds credited in the prior fiscal year to—
(A)the Vessel Operations Revolving Fund established by section 50301(a) of title 46, United States Code; and (B)any other account attributable to the vessel disposal program of the Maritime Administration;
(2)the balance of funds available at the end of that fiscal year in— (A)the Vessel Operations Revolving Fund; and
(B)any other account described in paragraph (1)(B); (3)in consultation with the Secretary of the Interior, the total number of—
(A)grant applications under the National Maritime Heritage Grants Program in the prior fiscal year; and (B)the applications under subparagraph (A) that were approved by the Secretary of the Interior, acting through the National Maritime Initiative of the National Park Service;
(4)a detailed description of each project funded under the National Maritime Heritage Grants Program in the prior fiscal year for which funds from the Vessel Operations Revolving Funds were obligated, including the information described in paragraphs (1) through (3) of section 308703(j) of title 54, United States Code; and (5)a detailed description of the funds credited to and distributions from the Vessel Operations Revolving Funds in the prior fiscal year.
(c)Assessments
(1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Administrator shall assess the vessel disposal program of the Maritime Administration. (2)ContentsEach assessment under paragraph (1) shall include—
(A)an inventory of each vessel, subject to a disposal agreement, for which the Maritime Administration acts as the disposal agent, including— (i)the age of the vessel; and
(ii)the name of the Federal agency with which the Maritime Administration has entered into a disposal agreement; (B)a description of each vessel of a Federal agency that may meet the criteria for the Maritime Administration to act as the disposal agent, including—
(i)the age of the vessel; and (ii)the name of the applicable Federal agency;
(C)the Maritime Administration’s plan to serve as the disposal agent, as appropriate, for the vessels described in subparagraph (B); and (D)any other information related to the vessel disposal program that the Administrator determines appropriate.
(d)Cessation of effectivenessThis section ceases to be effective on the date that is 5 years after the date of enactment of this Act. 309.Maritime extreme weather task force (a)Establishment of task forceNot later than 15 days after the date of enactment of this Act, the Secretary of Transportation shall establish a task force to analyze the impact of extreme weather events, such as in the maritime environment (referred to in this section as the Task Force).
(b)MembershipThe Task Force shall be composed of— (1)the Secretary or the Secretary's designee; and
(2)a representative of— (A)the Coast Guard;
(B)the National Oceanic and Atmospheric Administration; (C)the Federal Maritime Commission; and
(D)such other Federal agency or independent commission as the Secretary considers appropriate. (c)Report (1)In generalExcept as provided in paragraph (4), not later than 180 days after the date it is established under subsection (a), the Task Force shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the analysis under subsection (a).
(2)ContentsThe report under paragraph (1) shall include— (A)an identification of available weather prediction, monitoring, and routing technology resources;
(B)an identification of industry best practices relating to response to, and prevention of marine casualties from, extreme weather events; (C)a description of how the resources described in subparagraph (A) are used in the various maritime sectors, including by passenger and cargo vessels;
(D)recommendations for improving maritime response operations to extreme weather events and preventing marine casualties from extreme weather events, such as promoting the use of risk communications and the technologies identified under subparagraph (A); and (E)recommendations for any legislative or regulatory actions for improving maritime response operations to extreme weather events and preventing marine casualties from extreme weather events.
(3)PublicationThe Secretary shall make the report under paragraph (1) and any notification under paragraph (4) publicly accessible in an electronic format. (4)Imminent threatsThe Task Force shall immediately notify the Secretary of any finding or recommendations that could protect the safety of an individual on a vessel from an imminent threat of extreme weather.
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. IVImplementation of workforce management improvements 401.Workforce plans and onboarding policies (a)Workforce plansNot later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall review the Maritime Administration’s workforce plans, including its Strategic Human Capital Plan and Leadership Succession Plan, and fully implement competency models for mission-critical occupations, including—
(1)leadership positions; (2)human resources positions; and
(3)transportation specialist positions. (b)Onboarding policiesNot later than 9 months after the date of the enactment of this Act, the Administrator shall—
(1)review the Maritime Administration’s policies related to new hire orientation, training, and misconduct policies; (2)align the onboarding policies and procedures at headquarters and the field offices to ensure consistent implementation and provision of critical information across the Maritime Administration; and
(3)update the Maritime Administration’s training policies and training systems to include controls that ensure that all completed training is tracked in a standardized training repository. (c)Onboarding policiesNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Maritime Administration’s compliance with the requirements under this section.
402.Drug and alcohol policy
(a)ReviewNot later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall— (1)review the Maritime Administration’s drug and alcohol policies, procedures, and training practices;
(2)ensure that all fleet managers have received training on the Department of Transportation’s drug and alcohol policy, including the testing procedures used by the Department and the Maritime Administration in cases of reasonable suspicion; and (3)institute a system for tracking all drug and alcohol policy training conducted under paragraph (2) in a standardized training repository.
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Maritime Administration’s compliance with the requirements under this section. 403.Vessel transfersNot later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the policies and procedures for vessel transfer, including—
(1)a summary of the actions taken to update the Vessel Transfer Office procedures manual to reflect the current range of program responsibilities and processes; and (2)a copy of the updated Vessel Transfer Office procedures to process vessel transfer applications.
VTechnical amendments
501.Clarifying amendment; continuation boardsSection 290(a) of title 14, United States Code, is amended by striking five officers serving in the grade of vice admiral and inserting 5 officers (other than the Commandant) serving in the grade of admiral or vice admiral. 502.Prospective payment of funds necessary to provide medical care (a)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following:

520.Prospective payment of funds necessary to provide medical care
(a)Prospective payment requiredIn lieu of the reimbursement required under section 1085 of title 10, the Secretary of Homeland Security shall make a prospective payment to the Secretary of Defense of an amount that represents the actuarial valuation of treatment or care— (1)that the Department of Defense shall provide to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund) at facilities under the jurisdiction of the Department of Defense or a military department; and
(2)for which a reimbursement would otherwise be made under such section 1085. (b)AmountThe amount of the prospective payment under subsection (a)—
(1)shall be derived from amounts appropriated for the operating expenses of the Coast Guard for treatment or care provided to members of the Coast Guard and their dependents; (2)shall be derived from amounts appropriated for retired pay for treatment or care provided to former members of the Coast Guard and their dependents;
(3)shall be determined under procedures established by the Secretary of Defense; (4)shall be paid during the fiscal year in which treatment or care is provided; and
(5)shall be subject to adjustment or reconciliation, as the Secretary of Homeland Security and the Secretary of Defense jointly determine appropriate, during or promptly after such fiscal year if the prospective payment is determined excessive or insufficient based on the services actually provided. (c)No prospective payment when service in NavyNo prospective payment shall be made under this section for any period during which the Coast Guard operates as a service in the Navy.
(d)Relationship to TRICAREThis section may not be construed to require a payment for, or the prospective payment of an amount that represents the value of, treatment or care provided under any TRICARE program.. (b)Clerical amendmentThe analysis for chapter 13 of title 14, United States Code, is amended by adding at the end the following:


520. Prospective payment of funds necessary to provide medical care..
(c)RepealSection 217 of the Coast Guard Authorization Act of 2016 (Public Law 114–120) and the item relating to that section in the table of contents in section 2 of such Act, are repealed. 503.Technical corrections to title 46, United States Code (a)In generalTitle 46, United States Code, is amended—
(1)in section 4503(f)(2), by striking that after necessary,; and (2)in section 7510(c)—
(A)in paragraph (1)(D), by striking engine and inserting engineer; and (B)in paragraph (9), by inserting a period after App.
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of the Coast Guard Authorization Act of 2015 (Public Law 114–120). 504.Coast Guard use of the Pribilof Islands (a)In generalSection 522(a)(1) of the Pribilof Island Transition Completion Act of 2015 (subtitle B of title V of Public Law 114–120) is amended by striking Lots and inserting Not later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, lots.
(b)ReportNot later than 60 days after the date of the enactment of the Maritime Administration Authorization and Enhancement Act for Fiscal Year 2017, the Secretary of the department in which the Coast Guard is operating shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that describes— (1)the Coast Guard’s use of Tracts 43 and 39, located on St. Paul Island, Alaska, since operation of the LORAN–C system was terminated;
(2)the Coast Guard’s plans for using the tracts described in paragraph (1) during fiscal years 2016, 2017, and 2018; and (3)the Coast Guard’s plans for using the tracts described in paragraph (1) and other facilities on St. Paul Island after fiscal year 2018.
VIPolar Icebreaker Fleet Recapitalization Transparency Act
601.Short titleThis title may be cited as the Polar Icebreaker Fleet Recapitalization Transparency Act. 602.DefinitionsIn this title:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (2)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating.
603.Polar icebreaker recapitalization plan
(a)RequirementNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of the Navy, shall submit to the appropriate committees of Congress, a detailed recapitalization plan to meet the 2013 Department of Homeland Security Mission Need Statement. (b)ContentsThe plan required under subsection (a) shall—
(1)detail the number of heavy and medium polar icebreakers required to meet Coast Guard statutory missions in the polar regions; (2)identify the vessel specifications, capabilities, systems, equipment, and other details required for the design of heavy polar icebreakers capable of fulfilling the mission requirements of the Coast Guard and the Navy, and the requirements of other agencies and department of the United States, as the Secretary determines appropriate;
(3)list the specific appropriations required for the acquisition of each icebreaker, for each fiscal year, until the full fleet is recapitalized; (4)describe the potential savings of serial acquisition for new polar class icebreakers, including specific schedule and acquisition requirements needed to realize such savings;
(5)describe any polar icebreaking capacity gaps that may arise based on the current fleet and current procurement outlook; and (6)describe any additional polar icebreaking capability gaps due to any further delay in procurement schedules.
604.GAO report icebreaking capability in the United States
(a)RequirementNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the current state of the United States Federal polar icebreaking fleet. (b)ContentsThe report required under subsection (a) shall include—
(1)an analysis of the icebreaking assets in operation in the United States and a description of the missions completed by such assets; (2)an analysis of how such assets and the capabilities of such assets are consistent, or inconsistent, with the polar icebreaking mission requirements described in the 2013 Department of Homeland Security Mission Need Statement, the Naval Operations Concept 2010, or other military and civilian governmental missions in the United States;
(3)an analysis of the gaps in icebreaking capability of the United States based on the expected service life of the fleet of United States icebreaking assets; (4)a list of countries that are allies of the United States that have the icebreaking capacity to exercise missions in the Arctic during any identified gap in United States icebreaking capacity in a polar region; and
(5)a description of the policy, financial, and other barriers that have prevented timely recapitalization of the Coast Guard polar icebreaking fleet and recommendations to overcome such barriers, including potential international fee-based models used to compensate governments for icebreaking escorts or maintenance of maritime routes. VIINational Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Act 701.Short titleThis title may be cited as the National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Act.
ASexual harassment and assault prevention at the National Oceanic and Atmospheric Administration
711.Actions to address sexual harassment at National Oceanic and Atmospheric Administration
(a)Required policyNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, acting through the Under Secretary for Oceans and Atmosphere, develop a policy on the prevention of and response to sexual harassment involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration. (b)Matters To Be specified in policyThe policy developed under subsection (a) shall include—
(1)establishment of a program to promote awareness of the incidence of sexual harassment; (2)clear procedures an individual should follow in the case of an occurrence of sexual harassment, including—
(A)a specification of the person or persons to whom an alleged occurrence of sexual harassment should be reported by an individual and options for confidential reporting, including— (i)options and contact information for after-hours contact; and
(ii)procedure for obtaining assistance and reporting sexual harassment while working in a remote scientific field camp, at sea, or in another field status; and (B)a specification of any other person whom the victim should contact;
(3)establishment of a mechanism by which— (A)questions regarding sexual harassment can be confidentially asked and confidentially answered; and
(B)incidents of sexual harassment can be confidentially reported; and (4)a prohibition on retaliation and consequences for retaliatory actions.
(c)Consultation and assistanceIn developing the policy required by subsection (a), the Secretary may consult or receive assistance from such State, local, and national organizations and subject matter experts as the Secretary considers appropriate. (d)Availability of policyThe Secretary shall ensure that the policy developed under subsection (a) is available to—
(1)all employees of the Administration and members of the commissioned officer corps of the Administration, including those employees and members who conduct field work for the Administration; and (2)the public.
(e)Geographic distribution of equal employment opportunity personnelThe Secretary shall ensure that at least 1 employee of the Administration who is tasked with handling matters relating to equal employment opportunity or sexual harassment is stationed— (1)in each region in which the Administration conducts operations; and
(2)in each marine and aviation center of the Administration. (f)Quarterly reports (1)In generalNot less frequently than 4 times each year, the Director of the Civil Rights Office of the Administration shall submit to the Under Secretary a report on sexual harassment in the Administration.
(2)ContentsEach report submitted under paragraph (1) shall include the following: (A)Number of sexual harassment cases, both actionable and non-actionable, involving individuals covered by the policy developed under subsection (a).
(B)Number of open actionable sexual harassment cases and how long the cases have been open. (C)Such trends or region specific issues as the Director may have discovered with respect to sexual harassment in the Administration.
(D)Such recommendations as the Director may have with respect to sexual harassment in the Administration. 712.Actions to address sexual assault at National Oceanic and Atmospheric Administration (a)Comprehensive policy on prevention and response to sexual assaultsNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, acting through the Under Secretary for Oceans and Atmosphere, develop a comprehensive policy on the prevention of and response to sexual assaults involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
(b)Elements of comprehensive policyThe comprehensive policy developed under subsection (a) shall, at minimum, address the following matters: (1)Prevention measures.
(2)Education and training on prevention and response. (3)A list of support resources an individual may use in the occurrence of sexual assault, including—
(A)options and contact information for after-hours contact; and (B)procedure for obtaining assistance and reporting sexual assault while working in a remote scientific field camp, at sea, or in another field status.
(4)Easy and ready availability of information described in paragraph (3). (5)Establishing a mechanism by which—
(A)questions regarding sexual assault can be confidentially asked and confidentially answered; and (B)incidents of sexual assault can be confidentially reported.
(6)Protocols for the investigation of complaints by command and law enforcement personnel. (7)Prohibiting retaliation and consequences for retaliatory actions against someone who reports a sexual assault.
(8)Oversight by the Under Secretary of administrative and disciplinary actions in response to substantial incidents of sexual assault. (9)Victim advocacy, including establishment of and the responsibilities and training requirements for victim advocates as described in subsection (c).
(10)Availability of resources for victims of sexual assault within other Federal agencies and State, local, and national organizations. (c)Victim advocacy (1)In generalThe Secretary, acting through the Under Secretary, shall establish victim advocates to advocate for victims of sexual assaults involving employees of the Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
(2)Victim advocatesFor purposes of this subsection, a victim advocate is a permanent employee of the Administration who— (A)is trained in matters relating to sexual assault and the comprehensive policy developed under subsection (a); and
(B)serves as a victim advocate voluntarily and in addition to the employee's other duties as an employee of the Administration. (3)Primary dutiesThe primary duties of a victim advocate established under paragraph (1) shall include the following:
(A)Supporting victims of sexual assault and informing them of their rights and the resources available to them as victims. (B)Acting as a companion in navigating investigative, medical, mental and emotional health, and recovery processes relating to sexual assault.
(C)Helping to identify resources to ensure the safety of victims of sexual assault. (4)LocationThe Secretary shall ensure that at least 1 victim advocate established under paragraph (1) is stationed—
(A)in each region in which the Administration conducts operations; and (B)in each marine and aviation center of the Administration.
(5)Hotline
(A)In generalIn carrying out this subsection, the Secretary shall establish a telephone number at which a victim of a sexual assault can contact a victim advocate. (B)24-hour accessThe Secretary shall ensure that the telephone number established under subparagraph (A) is monitored at all times.
(6)Formal relationships with other entitiesThe Secretary may enter into formal relationships with other entities to make available additional victim advocates. (d)Availability of policyThe Secretary shall ensure that the policy developed under subsection (a) is available to—
(1)all employees of the Administration and members of the commissioned officer corps of the Administration, including those employees and members who conduct field work for the Administration; and (2)the public.
(e)Consultation and assistanceIn developing the policy required by subsection (a), the Secretary may consult or receive assistance from such State, local, and national organizations and subject matter experts as the Secretary considers appropriate. 713.Rights of the victim of a sexual assaultA victim of a sexual assault covered by the comprehensive policy developed under section 712(a) has the right to be reasonably protected from the accused.
714.Change of station
(a)Change of station, unit transfer, or change of work location of victims
(1)Timely consideration and action upon requestThe Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall— (A)in the case of a member of the commissioned officer corps of the National Oceanic and Atmospheric Administration who was a victim of a sexual assault, in order to reduce the possibility of retaliation or further sexual assault, provide for timely determination and action on an application submitted by the victim for consideration of a change of station or unit transfer of the victim; and
(B)in the case of an employee of the Administration who was a victim of a sexual assault, to the degree practicable and in order to reduce the possibility of retaliation against the employee for reporting the sexual assault, accommodate a request for a change of work location of the victim. (2)Procedures (A)Period for approval and disapprovalThe Secretary, acting through the Under Secretary, shall ensure that an application or request submitted under paragraph (1) for a change of station, unit transfer, or change of work location is approved or denied within 72 hours of the submission of the application or request.
(B)ReviewIf an application or request submitted under paragraph (1) by a victim of a sexual assault for a change of station, unit transfer, or change of work location of the victim is denied— (i)the victim may request the Secretary review the denial; and
(ii)the Secretary, acting through the Under Secretary, shall, not later than 72 hours after receiving such request, affirm or overturn the denial. (b)Change of station, unit transfer, and change of work location of alleged perpetrators (1)In generalThe Secretary, acting through the Under Secretary, shall develop a policy for the protection of victims of sexual assault described in subsection (a)(1) by providing the alleged perpetrator of the sexual assault with a change of station, unit transfer, or change of work location, as the case may be, if the alleged perpetrator is a member of the commissioned officer corps of the Administration or an employee of the Administration.
(2)Policy requirementsThe policy required by paragraph (1) shall include the following: (A)A means to control access to the victim.
(B)Due process for the victim and the alleged perpetrator. (c)Regulations (1)In generalThe Secretary shall promulgate regulations to carry out this section.
(2)ConsistencyWhen practicable, the Secretary shall make regulations promulgated under this section consistent with similar regulations promulgated by the Secretary of Defense. 715.Applicability of policies to crews of vessels secured by National Oceanic and Atmospheric Administration under contractThe Under Secretary for Oceans and Atmosphere shall ensure that each contract into which the Under Secretary enters for the use of a vessel by the National Oceanic and Atmospheric Administration that covers the crew of the vessel, if any, shall include as a condition of the contract a provision that subjects such crew to the policy developed under section 711(a) and the comprehensive policy developed under section 712(a).
716.Annual report on sexual assaults in the National Oceanic and Atmospheric Administration
(a)In generalNot later than January 15 of each year, the Secretary of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the sexual assaults involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration. (b)ContentsEach report submitted under subsection (a) shall include, with respect to the previous calendar year, the following:
(1)The number of alleged sexual assaults involving employees, members, and individuals described in subsection (a). (2)A synopsis of each case and the disciplinary action taken, if any, in each case.
(3)The policies, procedures, and processes implemented by the Secretary, and any updates or revisions to such policies, procedures, and processes. (4)A summary of the reports received by the Under Secretary for Oceans and Atmosphere under section 711(f).
(c)Privacy protectionIn preparing and submitting a report under subsection (a), the Secretary shall ensure that no individual involved in an alleged sexual assault can be identified by the contents of the report. 717.DefinitionIn this subtitle, the term sexual assault shall have the meaning given such term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
BCommissioned Officer Corps of the National Oceanic and Atmospheric Administration 
721.References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002Except as otherwise expressly provided, whenever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.). IGeneral provisions 722.Strength and distribution in gradeSection 214 (33 U.S.C. 3004) is amended to read as follows:

214.Strength and distribution in grade
(a)GradesThe commissioned grades in the commissioned officer corps of the Administration are the following, in relative rank with officers of the Navy: (1)Vice admiral.
(2)Rear admiral. (3)Rear admiral (lower half).
(4)Captain. (5)Commander.
(6)Lieutenant commander. (7)Lieutenant.
(8)Lieutenant (junior grade). (9)Ensign.
(b)Grade distributionThe Secretary shall prescribe, with respect to the distribution on the lineal list in grade, the percentages applicable to the grades set forth in subsection (a). (c)Annual computation of number in grade (1)In generalNot less frequently than once each year, the Secretary shall make a computation to determine the number of officers on the lineal list authorized to be serving in each grade.
(2)Method of computationThe number in each grade shall be computed by applying the applicable percentage to the total number of such officers serving on active duty on the date the computation is made. (3)FractionsIf a final fraction occurs in computing the authorized number of officers in a grade, the nearest whole number shall be taken. If the fraction is ½, the next higher whole number shall be taken.
(d)Temporary increase in numbersThe total number of officers authorized by law to be on the lineal list during a fiscal year may be temporarily exceeded if the average number on that list during that fiscal year does not exceed the authorized number. (e)Positions of importance and responsibilityOfficers serving in positions designated under section 228(a) and officers recalled from retired status shall not be counted when computing authorized strengths under subsection (c) and shall not count against those strengths.
(f)Preservation of grade and payNo officer may be reduced in grade or pay or separated from the commissioned officer corps of the Administration as the result of a computation made to determine the authorized number of officers in the various grades.. 723.Recalled officersSection 215 (33 U.S.C. 3005) is amended—
(1)in the matter before paragraph (1), by striking Effective and inserting the following:  (a)In generalEffective; and
(2)by adding at the end the following new subsection:  (b)Positions of importance and responsibilityOfficers serving in positions designated under section 228 and officers recalled from retired status—
(1)may not be counted in determining the total number of authorized officers on the lineal list under this section; and (2)may not count against such number..
724.Obligated service requirement
(a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is amended by adding at the end the following:  216.Obligated service requirement (a)In general (1)RulemakingThe Secretary shall prescribe the obligated service requirements for appointments, training, promotions, separations, continuations, and retirement of officers not otherwise covered by law.
(2)Written agreementsThe Secretary and officers shall enter into written agreements that describe the officers’ obligated service requirements prescribed under paragraph (1) in return for such appointments, training, promotions, separations, and retirements as the Secretary considers appropriate. (b)Repayment for failure To satisfy requirements (1)In generalThe Secretary may require an officer who fails to meet the service requirements prescribed under subsection (a)(1) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the training provided to that officer by the Secretary as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve.
(2)Obligation as debt to United StatesAn obligation to reimburse the Secretary under paragraph (1) shall be considered for all purposes as a debt owed to the United States. (3)Discharge in bankruptcyA discharge in bankruptcy under title 11 that is entered less than 5 years after the termination of a written agreement entered into under subsection (a)(2) does not discharge the individual signing the agreement from a debt arising under such agreement.
(c)Waiver or suspension of complianceThe Secretary may waive the service obligation of an officer who— (1)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that officer; or
(2)is— (A)not physically qualified for appointment; and
(B)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the officer's own misconduct or grossly negligent conduct.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 215 the following:


Sec. 216. Obligated service requirement..
725.Training and physical fitness
(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 724(a), is further amended by adding at the end the following:  217.Training and physical fitness (a)TrainingThe Secretary may take such measures as may be necessary to ensure that officers are prepared to carry out their duties in the commissioned officer corps of the Administration and proficient in the skills necessary to carry out such duties. Such measures may include the following:
(1)Carrying out training programs and correspondence courses, including establishing and operating a basic officer training program to provide initial indoctrination and maritime vocational training for officer candidates as well as refresher training, mid-career training, aviation training, and such other training as the Secretary considers necessary for officer development and proficiency. (2)Providing officers and officer candidates with books and school supplies.
(3)Acquiring such equipment as may be necessary for training and instructional purposes. (b)Physical fitnessThe Secretary shall ensure that officers maintain a high physical state of readiness by establishing standards of physical fitness for officers that are substantially equivalent to those prescribed for officers in the Coast Guard..
(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 724(b), is further amended by inserting after the item relating to section 216 the following:   Sec. 217. Training and physical fitness.. 726.Recruiting materials (a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by sections 724 and 725, is further amended by adding at the end the following:

218.Use of recruiting materials for public relationsThe Secretary may use for public relations purposes of the Department of Commerce any advertising materials developed for use for recruitment and retention of personnel for the commissioned officer corps of the Administration. Any such use shall be under such conditions and subject to such restrictions as the Secretary shall prescribe.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 725(b), is further amended by inserting after the item relating to section 217 the following:


Sec. 218. Use of recruiting materials for public relations..
727.Charter vessel safety policy
(a)Policy requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, acting through the Under Secretary for Oceans and Atmosphere, develop and implement a charter vessel safety policy applicable to the acquisition by the National Oceanic and Atmospheric Administration of charter vessel services. (b)ElementsThe policy required by subsection (a) shall address vessel safety, operational safety, and basic personnel safety requirements applicable to the vessel size, type, and intended use. At a minimum, the policy shall include the following:
(1)Basic vessel safety requirements that address stability, egress, fire protection and lifesaving equipment, hazardous materials, and pollution control. (2)Personnel safety requirements that address crew qualifications, medical training and services, safety briefings and drills, and crew habitability.
(c)LimitationThe Secretary shall ensure that the basic vessel safety requirements and personnel safety requirements included in the policy required by subsection (a)— (1)do not exceed the vessel safety requirements and personnel safety requirements promulgated by the Secretary of the department in which the Coast Guard is operating; and
(2)to the degree practicable, are consistent with the requirements described in paragraph (1). 728.Technical correctionSection 101(21)(C) of title 38, United States Code, is amended by inserting in the commissioned officer corps before of the National.
IIParity and recruitment
731.Education loans
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by adding at the end the following:  267.Education loan repayment program (a)Authority To repay education loansFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty who have skills required by the commissioned officer corps, the Secretary may repay, in the case of a person described in subsection (b), a loan that—
(1)was used by the person to finance education; and (2)was obtained from a governmental entity, private financial institution, educational institution, or other authorized entity.
(b)Eligible personsTo be eligible to obtain a loan repayment under this section, a person must— (1)satisfy 1 of the requirements specified in subsection (c);
(2)be fully qualified for, or hold, an appointment as a commissioned officer in the commissioned officer corps of the Administration; and (3)sign a written agreement to serve on active duty, or, if on active duty, to remain on active duty for a period in addition to any other incurred active duty obligation.
(c)Academic and professional requirementsOne of the following academic requirements must be satisfied for purposes of determining the eligibility of an individual for a loan repayment under this section: (1)The person is fully qualified in a profession that the Secretary has determined to be necessary to meet identified skill shortages in the commissioned officer corps.
(2)The person is enrolled as a full-time student in the final year of a course of study at an accredited educational institution (as determined by the Secretary of Education) leading to a degree in a profession that will meet identified skill shortages in the commissioned officer corps. (d)Loan repayments (1)In generalSubject to the limits established under paragraph (2), a loan repayment under this section may consist of the payment of the principal, interest, and related expenses of a loan obtained by a person described in subsection (b).
(2)Limitation on amountFor each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(3), the Secretary may pay not more than the amount specified in section 2173(e)(2) of title 10, United States Code. (e)Active duty service obligation (1)In generalA person entering into an agreement described in subsection (b)(3) incurs an active duty service obligation.
(2)Length of obligation determined under regulations
(A)In generalExcept as provided in subparagraph (B), the length of the obligation under paragraph (1) shall be determined under regulations prescribed by the Secretary. (B)Minimum obligationThe regulations prescribed under subparagraph (A) may not provide for a period of obligation of less than 1 year for each maximum annual amount, or portion thereof, paid on behalf of the person for qualified loans.
(3)Persons on active duty before entering into agreementThe active duty service obligation of persons on active duty before entering into the agreement shall be served after the conclusion of any other obligation incurred under the agreement. (f)Effect of failure To complete obligation (1)Alternative obligationsAn officer who is relieved of the officer's active duty obligation under this section before the completion of that obligation may be given any alternative obligation, at the discretion of the Secretary.
(2)RepaymentAn officer who does not complete the period of active duty specified in the agreement entered into under subsection (b)(3), or the alternative obligation imposed under paragraph (1), shall be subject to the repayment provisions under section 216. (g)RulemakingThe Secretary shall prescribe regulations to carry out this section, including—
(1)standards for qualified loans and authorized payees; and (2)other terms and conditions for the making of loan repayments..
(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 266 the following:   Sec. 267. Education loan repayment program.. 732.Interest payments (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 731(a), is further amended by adding at the end the following:

268.Interest payment program
(a)AuthorityThe Secretary may pay the interest and any special allowances that accrue on 1 or more student loans of an eligible officer, in accordance with this section. (b)Eligible officersAn officer is eligible for the benefit described in subsection (a) while the officer—
(1)is serving on active duty; (2)has not completed more than 3 years of service on active duty;
(3)is the debtor on 1 or more unpaid loans described in subsection (c); and (4)is not in default on any such loan.
(c)Student loansThe authority to make payments under subsection (a) may be exercised with respect to the following loans: (1)A loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.).
(2)A loan made under part D of such title (20 U.S.C. 1087a et seq.). (3)A loan made under part E of such title (20 U.S.C. 1087aa et seq.).
(d)Maximum benefitInterest and any special allowance may be paid on behalf of an officer under this section for any of the 36 consecutive months during which the officer is eligible under subsection (b). (e)Funds for paymentsThe Secretary may use amounts appropriated for the pay and allowances of personnel of the commissioned officer corps of the Administration for payments under this section.
(f)Coordination with Secretary of Education
(1)In generalThe Secretary shall consult with the Secretary of Education regarding the administration of this section. (2)Transfer of fundsThe Secretary shall transfer to the Secretary of Education the funds necessary—
(A)to pay interest and special allowances on student loans under this section (in accordance with sections 428(o), 455(l), and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(o), 1087e(l), and 1087dd(j)); and (B)to reimburse the Secretary of Education for any reasonable administrative costs incurred by the Secretary in coordinating the program under this section with the administration of the student loan programs under parts B, D, and E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.).
(g)Special allowance definedIn this section, the term special allowance means a special allowance that is payable under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1).. (b)Conforming amendments (1)Section 428(o) of the Higher Education Act of 1965 (20 U.S.C. 1078(o)) is amended—
(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and (B)in paragraph (1)—
(i)by inserting or section 264 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and (ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively, after Armed Forces.
(2)Sections 455(l) and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j)) are each amended— (A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and
(B)in paragraph (1)— (i)by inserting or section 264 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and
(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively after Armed Forces. (c)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 731(b), is further amended by inserting after the item relating to section 267 the following:


Sec. 268. Interest payment program..
733.Student pre-commissioning program
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 732(a), is further amended by adding at the end the following:  269.Student pre-commissioning education assistance program (a)Authority To provide financial assistanceFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty, the Secretary may provide financial assistance to a person described in subsection (b) for expenses of the person while the person is pursuing on a full-time basis at an accredited educational institution (as determined by the Secretary of Education) a program of education approved by the Secretary that leads to—
(1)a baccalaureate degree in not more than 5 academic years; or (2)a postbaccalaureate degree.
(b)Eligible persons
(1)In generalA person is eligible to obtain financial assistance under subsection (a) if the person— (A)is enrolled on a full-time basis in a program of education referred to in subsection (a) at any educational institution described in such subsection;
(B)meets all of the requirements for acceptance into the commissioned officer corps of the Administration except for the completion of a baccalaureate degree; and (C)enters into a written agreement with the Secretary described in paragraph (2).
(2)AgreementA written agreement referred to in paragraph (1)(C) is an agreement between the person and the Secretary in which the person agrees— (A)to accept an appointment as an officer, if tendered; and
(B)upon completion of the person's educational program, agrees to serve on active duty, immediately after appointment, for— (i)up to 3 years if the person received less than 3 years of assistance; and
(ii)up to 5 years if the person received at least 3 years of assistance. (c)Qualifying expensesExpenses for which financial assistance may be provided under subsection (a) are the following:
(1)Tuition and fees charged by the educational institution involved. (2)The cost of books.
(3)In the case of a program of education leading to a baccalaureate degree, laboratory expenses. (4)Such other expenses as the Secretary considers appropriate.
(d)Limitation on amountThe Secretary shall prescribe the amount of financial assistance provided to a person under subsection (a), which may not exceed the amount specified in section 2173(e)(2) of title 10, United States Code, for each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(2). (e)Duration of assistanceFinancial assistance may be provided to a person under subsection (a) for not more than 5 consecutive academic years.
(f)Subsistence allowance
(1)In generalA person who receives financial assistance under subsection (a) shall be entitled to a monthly subsistence allowance at a rate prescribed under paragraph (2) for the duration of the period for which the person receives such financial assistance. (2)Determination of amountThe Secretary shall prescribe monthly rates for subsistence allowance provided under paragraph (1), which shall be equal to the amount specified in section 2144(a) of title 10, United States Code.
(g)Initial clothing allowance
(1)TrainingThe Secretary may prescribe a sum which shall be credited to each person who receives financial assistance under subsection (a) to cover the cost of the person's initial clothing and equipment issue. (2)AppointmentUpon completion of the program of education for which a person receives financial assistance under subsection (a) and acceptance of appointment in the commissioned officer corps of the Administration, the person may be issued a subsequent clothing allowance equivalent to that normally provided to a newly appointed officer.
(h)Termination of financial assistance
(1)In generalThe Secretary shall terminate the assistance provided to a person under this section if— (A)the Secretary accepts a request by the person to be released from an agreement described in subsection (b)(2);
(B)the misconduct of the person results in a failure to complete the period of active duty required under the agreement; or (C)the person fails to fulfill any term or condition of the agreement.
(2)ReimbursementThe Secretary may require a person who receives assistance described in subsection (c), (f), or (g) under an agreement entered into under subsection (b)(1)(C) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the assistance provided to that person as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve under the agreement. (3)WaiverThe Secretary may waive the service obligation of a person through an agreement entered into under subsection (b)(1)(C) if the person—
(A)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that person; or (B)is—
(i)not physically qualified for appointment; and (ii)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the person's own misconduct or grossly negligent conduct.
(4)Obligation as debt to United StatesAn obligation to reimburse the Secretary imposed under paragraph (2) is, for all purposes, a debt owed to the United States. (5)Discharge in bankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years after the termination of a written agreement entered into under subsection (b)(1)(C) does not discharge the person signing the agreement from a debt arising under such agreement or under paragraph (2).
(i)RegulationsThe Secretary may promulgate such regulations and orders as the Secretary considers appropriate to carry out this section.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 732(c), is further amended by inserting after the item relating to section 268 the following:


Sec. 269. Student pre-commissioning education assistance program..
734.Limitation on educational assistance
(a)In generalEach fiscal year, beginning with fiscal year 2013, the Secretary of Commerce shall ensure that the total amount expended by the Secretary under section 267 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (as added by section 731(a)), section 268 of such Act (as added by section 732(a)), and section 269 of such Act (as added by section 733(a)) does not exceed the amount by which— (1)the total amount the Secretary would pay in that fiscal year to officer candidates under section 203(f)(1) of title 37, United States Code (as added by section 756(d)), if such section entitled officers candidates to pay at monthly rates equal to the basic pay of a commissioned officer in the pay grade O–1 with less than 2 years of service; exceeds
(2)the total amount the Secretary actually pays in that fiscal year to officer candidates under section 203(f)(1) of such title (as so added). (b)Officer candidate definedIn this section, the term officer candidate has the meaning given the term in section 212 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3002), as added by section 756(c).
735.Applicability of certain provisions of title 10, United States Code, and extension of certain authorities applicable to members of the Armed Forces to commissioned officer corps
(a)Applicability of certain provisions of title 10Section 261(a) (33 U.S.C. 3071(a)) is amended— (1)by redesignating paragraphs (13) through (16) as paragraphs (20) through (23), respectively;
(2)by redesignating paragraphs (7) through (12) as paragraphs (12) through (17), respectively; (3)by redesignating paragraphs (4) through (6) as paragraphs (8) through (10), respectively;
(4)by inserting after paragraph (3) the following:  (4)Section 771, relating to unauthorized wearing of uniforms.
(5)Section 774, relating to wearing religious apparel while in uniform. (6)Section 982, relating to service on State and local juries.
(7)Section 1031, relating to administration of oaths.; (5)by inserting after paragraph (10), as redesignated, the following:

(11)Chapter 58, relating to the Benefits and Services for members being separated or recently separated.; and (6)by inserting after paragraph (17), as redesignated, the following:

(18)Subchapter I of chapter 88, relating to Military Family Programs. (19)Section 2005, relating to advanced education assistance, active duty agreements, and reimbursement requirements..
(b)Extension of certain authorities
(1)Notarial servicesSection 1044a of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking armed forces and inserting uniformed services; and
(B)in subsection (b)(4), by striking armed forces both places it appears and inserting uniformed services. (2)Acceptance of voluntary services for programs serving members and their familiesSection 1588 of such title is amended—
(A)in subsection (a)(3), by striking armed forces and inserting uniformed services; and (B)by adding at the end the following new subsection:

(g)Secretary concerned for acceptance of services for programs serving members of NOAA and their familiesFor purposes of the acceptance of services described in subsection (a)(3), the term Secretary concerned in subsection (a) shall include the Secretary of Commerce with respect to members of the National Oceanic and Atmospheric Administration.. (3)Capstone course for newly selected flag officersSection 2153 of such title is amended—
(A)in subsection (a)— (i)by inserting or the commissioned corps of the National Oceanic and Atmospheric Administration after in the case of the Navy; and
(ii)by striking other armed forces and inserting other uniformed services; and (B)in subsection (b)(1), by inserting or the Secretary of Commerce, as applicable, after the Secretary of Defense.
736.Applicability of certain provisions of title 37, United States Code
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by inserting after section 261 the following:  261A.Applicability of certain provisions of title 37, United States Code (a)Provisions made applicable To commissioned officer corpsThe provisions of law applicable to the Armed Forces under the following provisions of title 37, United States Code, shall apply to the commissioned officer corps of the Administration:
(1)Section 324, relating to accession bonuses for new officers in critical skills. (2)Section 403(f)(3), relating to prescribing regulations defining the terms field duty and sea duty.
(3)Section 403(l), relating to temporary continuation of housing allowance for dependents of members dying on active duty. (4)Section 414(a)(2), relating to personal money allowance while serving as Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps.
(5)Section 488, relating to allowances for recruiting expenses. (6)Section 495, relating to allowances for funeral honors duty.
(b)ReferencesThe authority vested by title 37, United States Code, in the military departments, the Secretary concerned, or the Secretary of Defense with respect to the provisions of law referred to in subsection (a) shall be exercised, with respect to the commissioned officer corps of the Administration, by the Secretary of Commerce or the Secretary's designee.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 261 the following:


Sec. 261A. Applicability of certain provisions of title 37, United States Code..
737.Legion of Merit awardSection 1121 of title 10, United States Code, is amended by striking armed forces and inserting uniformed services. 738.Prohibition on retaliatory personnel actions (a)In generalSubsection (a) of section 261 (33 U.S.C. 3071), as amended by section 735, is further amended—
(1)by redesignating paragraphs (8) through (23) as paragraphs (9) through (24), respectively; and (2)by inserting after paragraph (7) the following:

(8)Section 1034, relating to protected communications and prohibition of retaliatory personnel actions.. (b)Conforming amendmentSubsection (b) of such section is amended by adding at the end the following: For purposes of paragraph (8) of subsection (a), the term Inspector General in section 1034 of such title 10 shall mean the Inspector General of the Department of Commerce..
(c)RegulationsSuch section is further amended by adding at the end the following:  (c)Regulations regarding protected communications and prohibition of retaliatory personnel actionsThe Secretary may promulgate regulations to carry out the application of section 1034 of title 10, United States Code, to the commissioned officer corps of the Administration, including by promulgating such administrative procedures for investigation and appeal within the commissioned officer corps as the Secretary considers appropriate..
739.Penalties for wearing uniform without authoritySection 702 of title 18, United States Code, is amended by striking Service or any and inserting Service, the commissioned officer corps of the National Oceanic and Atmospheric Administration, or any. 740.Application of certain provisions of competitive service lawSection 3304(f) of title 5, United States Code, is amended—
(1)in paragraph (1), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces; (2)in paragraph (2), by striking or veteran and inserting , veteran, or member; and
(3)in paragraph (4), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces. 741.Employment and reemployment rightsSection 4303(16) of title 38, United States Code, is amended by inserting the commissioned officer corps of the National Oceanic and Atmospheric Administration, after Public Health Service,.
742.Treatment of commission in commissioned officer corps for purposes of certain hiring decisions
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this subtitle, is further amended by adding at the end the following:  269A.Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions (a)In generalIn any case in which the Secretary accepts an application for a position of employment with the Administration and limits consideration of applications for such position to applications submitted by individuals serving in a career or career-conditional position in the competitive service within the Administration, the Secretary shall deem an officer who has served as an officer in the commissioned officer corps for at least 3 years to be serving in a career or career-conditional position in the competitive service within the Administration for purposes of such limitation.
(b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a position described in such subsection, the Secretary shall give such officer a career or career-conditional appointment in the competitive service, as appropriate. (c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code..
(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by this subtitle, the following:   Sec. 269A. Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions.. 743.Direct hire authority (a)In generalThe head of a Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, a qualified candidate described subsection (b) directly to a position in the agency for which the candidate meets qualification standards of the Office of Personnel Management.
(b)Candidates describedA candidate described in this subsection is a current or former member of the commissioned officer corps of the National Oceanic and Atmospheric Administration who— (1)fulfilled his or her obligated service requirement under section 216 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002, as added by section 724;
(2)if no longer a member of the commissioned officer corps of the Administration, was not discharged or released therefrom as part of a disciplinary action; and (3)has been separated or released from service in the commissioned officer corps of the Administration for a period of not more than 5 years.
(c)Effective dateThis section shall apply with respect to appointments made in fiscal year 2016 and in each fiscal year thereafter. IIIAppointments and promotion of officers 751.Appointments (a)Original appointments (1)In generalSection 221 (33 U.S.C. 3021) is amended to read as follows:

221.Original appointments and reappointments
(a)Original appointments
(1)Grades
(A)In generalExcept as provided in subparagraph (B), an original appointment of an officer may be made in such grades as may be appropriate for— (i)the qualification, experience, and length of service of the appointee; and
(ii)the commissioned officer corps of the Administration. (B)Appointment of officer candidates (i)Limitation on gradeAn original appointment of an officer candidate, upon graduation from the basic officer training program of the commissioned officer corps of the Administration, may not be made in any other grade than ensign.
(ii)RankOfficer candidates receiving appointments as ensigns upon graduation from basic officer training program shall take rank according to their proficiency as shown by the order of their merit at date of graduation. (2)Source of appointmentsAn original appointment may be made from among the following:
(A)Graduates of the basic officer training program of the commissioned officer corps of the Administration. (B)Graduates of the military service academies of the United States who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A).
(C)Graduates of the maritime academies of the States who— (i)otherwise meet the academic standards for enrollment in the training program described in subparagraph (A);
(ii)completed at least 3 years of regimented training while at a maritime academy of a State; and (iii)obtained an unlimited tonnage or unlimited horsepower Merchant Mariner Credential from the United States Coast Guard.
(D)Licensed officers of the United States merchant marine who have served 2 or more years aboard a vessel of the United States in the capacity of a licensed officer, who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A). (3)DefinitionsIn this subsection:
(A)Maritime academies of the StatesThe term maritime academies of the States means the following: (i)California Maritime Academy, Vallejo, California.
(ii)Great Lakes Maritime Academy, Traverse City, Michigan. (iii)Maine Maritime Academy, Castine, Maine.
(iv)Massachusetts Maritime Academy, Buzzards Bay, Massachusetts. (v)State University of New York Maritime College, Fort Schuyler, New York.
(vi)Texas A&M Maritime Academy, Galveston, Texas. (B)Military service academies of the United StatesThe term military service academies of the United States means the following:
(i)The United States Military Academy, West Point, New York. (ii)The United States Naval Academy, Annapolis, Maryland.
(iii)The United States Air Force Academy, Colorado Springs, Colorado. (iv)The United States Coast Guard Academy, New London, Connecticut.
(v)The United States Merchant Marine Academy, Kings Point, New York. (b)Reappointment (1)In generalExcept as provided in paragraph (2), an individual who previously served in the commissioned officer corps of the Administration may be appointed by the Secretary to the grade the individual held prior to separation.
(2)Reappointments to higher gradesAn appointment under paragraph (1) to a position of importance and responsibility designated under section 228 may only be made by the President. (c)QualificationsAn appointment under subsection (a) or (b) may not be given to an individual until the individual's mental, moral, physical, and professional fitness to perform the duties of an officer has been established under such regulations as the Secretary shall prescribe.
(d)Precedence of appointeesAppointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in such grade. Appointees whose dates of commission are the same shall take precedence with each other as the Secretary shall determine. (e)Inter-Service transfersFor inter-service transfers (as described in the Department of Defense Directive 1300.4 (dated December 27, 2006)) the Secretary shall—
(1)coordinate with the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating to promote and streamline inter-service transfers; (2)give preference to such inter-service transfers for recruitment purposes as determined appropriate by the Secretary; and
(3)reappoint such inter-service transfers to the equivalent grade in the commissioned officer corps.. (2)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 221 and inserting the following:


Sec. 221. Original appointments and reappointments..
752.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to read as follows:  222.Personnel boards (a)ConveningNot less frequently than once each year and at such other times as the Secretary determines necessary, the Secretary shall convene a personnel board.
(b)Membership
(1)In generalA board convened under subsection (a) shall consist of 5 or more officers who are serving in or above the permanent grade of the officers under consideration by the board. (2)Retired officersOfficers on the retired list may be recalled to serve on such personnel boards as the Secretary considers necessary.
(3)No membership on 2 successive boardsNo officer may be a member of 2 successive personnel boards convened to consider officers of the same grade for promotion or separation. (c)DutiesEach personnel board shall—
(1)recommend to the Secretary such changes as may be necessary to correct any erroneous position on the lineal list that was caused by administrative error; and (2)make selections and recommendations to the Secretary and the President for the appointment, promotion, involuntary separation, continuation, and involuntary retirement of officers in the commissioned officer corps of the Administration as prescribed in this title.
(d)Action on recommendations not acceptableIf any recommendation by a board convened under subsection (a) is not accepted by the Secretary or the President, the board shall make such further recommendations as the Secretary or the President considers appropriate.. 753.Delegation of authoritySection 226 (33 U.S.C. 3026) is amended—
(1)by striking Appointments and inserting the following:  (a)In generalAppointments; and
(2)by adding at the end the following:  (b)Delegation of appointment authorityIf the President delegates authority to the Secretary to make appointments under this section, the President shall, during a period in which the position of the Secretary is vacant, delegate such authority to the Deputy Secretary of Commerce or the Under Secretary for Oceans and Atmosphere during such period..
754.Assistant Administrator of the Office of Marine and Aviation OperationsSection 228(c) (33 U.S.C. 3028(c)) is amended— (1)in the fourth sentence, by striking Director and inserting Assistant Administrator; and
(2)in the heading, by inserting Assistant Administrator of the before Office. 755.Temporary appointments (a)In generalSection 229 (33 U.S.C. 3029) is amended to read as follows:

229.Temporary appointments
(a)Appointments by PresidentTemporary appointments in the grade of ensign, lieutenant junior grade, or lieutenant may be made by the President. (b)TerminationA temporary appointment to a position under subsection (a) shall terminate upon approval of a permanent appointment for such position made by the President.
(c)Order of precedenceAppointees under subsection (a) shall take precedence in the grade to which appointed in accordance with the dates of their appointments as officers in such grade. The order of precedence of appointees who are appointed on the same date shall be determined by the Secretary. (d)Any one gradeWhen determined by the Secretary to be in the best interest of the commissioned officer corps, officers in any permanent grade may be temporarily promoted one grade by the President. Any such temporary promotion terminates upon the transfer of the officer to a new assignment.
(e)Delegation of appointment authorityIf the President delegates authority to the Secretary to make appointments under this section, the President shall, during a period in which the position of the Secretary is vacant, delegate such authority to the Deputy Secretary of Commerce or the Under Secretary for Oceans and Atmosphere during such period.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 229 and inserting the following:


Sec. 229. Temporary appointments.. 
756.Officer candidates
(a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is amended by adding at the end the following:  234.Officer candidates (a)Determination of numberThe Secretary shall determine the number of appointments of officer candidates.
(b)AppointmentAppointment of officer candidates shall be made under regulations which the Secretary shall prescribe, including regulations with respect to determining age limits, methods of selection of officer candidates, term of service as an officer candidate before graduation from the program, and all other matters affecting such appointment. (c)DismissalThe Secretary may dismiss from the basic officer training program of the Administration any officer candidate who, during the officer candidate's term as an officer candidate, the Secretary considers unsatisfactory in either academics or conduct, or not adapted for a career in the commissioned officer corps of the Administration. Officer candidates shall be subject to rules governing discipline prescribed by the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps.
(d)Agreement
(1)In generalEach officer candidate shall sign an agreement with the Secretary in accordance with section 216(a)(2) regarding the officer candidate's term of service in the commissioned officer corps of the Administration. (2)ElementsAn agreement signed by an officer candidate under paragraph (1) shall provide that the officer candidate agrees to the following:
(A)That the officer candidate will complete the course of instruction at the basic officer training program of the Administration. (B)That upon graduation from the such program, the officer candidate—
(i)will accept an appointment, if tendered, as an officer; and (ii)will serve on active duty for at least 4 years immediately after such appointment.
(e)RegulationsThe Secretary shall prescribe regulations to carry out this section. Such regulations shall include— (1)standards for determining what constitutes a breach of an agreement signed under such subsection (d)(1); and
(2)procedures for determining whether such a breach has occurred. (f)RepaymentAn officer candidate or former officer candidate who does not fulfill the terms of the obligation to serve as specified under section (d) shall be subject to the repayment provisions of section 216(b)..
(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 233 the following:   Sec. 234. Officer candidates.. (c)Officer candidate definedSection 212(b) (33 U.S.C. 3002(b)) is amended—
(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and (2)by inserting after paragraph (3) the following:

(4)Officer candidateThe term officer candidate means an individual who is enrolled in the basic officer training program of the Administration and is under consideration for appointment as an officer under section 221(a)(2)(A).. (d)Pay for officer candidatesSection 203 of title 37, United States Code, is amended by adding at the end the following:

(f)
(1)An officer candidate enrolled in the basic officer training program of the commissioned officer corps of the National Oceanic and Atmospheric Administration is entitled, while participating in such program, to monthly officer candidate pay at monthly rate equal to the basic pay of an enlisted member in the pay grade E–5 with less than 2 years service. (2)An individual who graduates from such program shall receive credit for the time spent participating in such program as if such time were time served while on active duty as a commissioned officer. If the individual does not graduate from such program, such time shall not be considered creditable for active duty or pay..
757.Procurement of personnel
(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 756(a), is further amended by adding at the end the following:  235.Procurement of personnelThe Secretary may make such expenditures as the Secretary considers necessary in order to obtain recruits for the commissioned officer corps of the Administration, including advertising..
(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 756(b), is further amended by inserting after the item relating to section 234 the following:   235. Procurement of personnel.. IVSeparation and retirement of officers 761.Involuntary retirement or separationSection 241 (33 U.S.C. 3041) is amended by adding at the end the following:

(d)Deferment of retirement or separation for medical reasons
(1)In generalIf the Secretary determines that the evaluation of the medical condition of an officer requires hospitalization or medical observation that cannot be completed with confidence in a manner consistent with the officer's well being before the date on which the officer would otherwise be required to retire or be separated under this section, the Secretary may defer the retirement or separation of the officer. (2)Consent requiredA deferment may only be made with the written consent of the officer involved. If the officer does not provide written consent to the deferment, the officer shall be retired or separated as scheduled.
(3)LimitationA deferral of retirement or separation under this subsection may not extend for more than 30 days after completion of the evaluation requiring hospitalization or medical observation.. 762.Separation paySection 242 (33 U.S.C. 3042) is amended by adding at the end the following:

(d)ExceptionAn officer discharged for twice failing selection for promotion to the next higher grade is not entitled to separation pay under this section if the officer— (1)expresses a desire not to be selected for promotion; or
(2)requests removal from the list of selectees.. CHydrographic services 771.Reauthorization of Hydrographic Services Improvement Act of 1998 (a)ReauthorizationsSection 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended—
(1)in the matter before paragraph (1), by striking There are and inserting the following:  (a)In generalThere are;
(2)in subsection (a) (as designated by paragraph (1))— (A)in paragraph (1), by striking surveys— and all that follows through the end of the paragraph and inserting surveys, $70,814,000 for each of fiscal years 2016 through 2020.;
(B)in paragraph (2), by striking vessels— and all that follows through the end of the paragraph and inserting vessels, $25,000,000 for each of fiscal years 2016 through 2020.; (C)in paragraph (3), by striking Administration— and all that follows through the end of the paragraph and inserting Administration, $29,932,000 for each of fiscal years 2016 through 2020.;
(D)in paragraph (4), by striking title— and all that follows through the end of the paragraph and inserting title, $26,800,000 for each of fiscal years 2016 through 2020.; and (E)in paragraph (5), by striking title— and all that follows through the end of the paragraph and inserting title, $30,564,000 for each of fiscal years 2016 through 2020.; and
(3)by adding at the end the following:  (b)Arctic programsOf the amount authorized by this section for each fiscal year—
(1)$10,000,000 is authorized for use— (A)to acquire hydrographic data;
(B)to provide hydrographic services; (C)to conduct coastal change analyses necessary to ensure safe navigation;
(D)to improve the management of coastal change in the Arctic; and (E)to reduce risks of harm to Alaska Native subsistence and coastal communities associated with increased international maritime traffic; and
(2)$2,000,000 is authorized for use to acquire hydrographic data and provide hydrographic services in the Arctic necessary to delineate the United States extended Continental Shelf.. (b)Limitation on administrative expenses for surveysSection 306 of such Act (33 U.S.C. 892d) is further amended by adding at the end the following:

(c)Limitation on administrative expenses for surveysOf amounts authorized by this section for each fiscal year for contract hydrographic surveys, not more than 5 percent is authorized for administrative costs associated with contract management.. Passed the Senate June 29, 2016.Julie E. Adams,Secretary 